     JON M. SANDS
 1   Federal Public Defender
     District of Arizona
 2   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 3   Telephone: 602-382-2700
 4   JAMI JOHNSON
     New York State Bar # 4823373
 5   DANIEL L. KAPLAN, #021158
     Asst. Federal Public Defenders
 6   Attorneys for Defendant
     jami_johnson@fd.org
 7   dan_kaplan@fd.org
 8                    IN THE UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10   In the Matter of the Extradition of            No. MJ-20-08033-PHX-MTM
11   Ali Yousif Ahmed Al-Nouri,
12                                                   MOTION TO TRANSPORT
                  Defendant.
13
14
15
16         Defendant Ali Yousif Ahmed Al-Nouri, through undersigned counsel,

17   respectfully requests that this Court issue and Order directing the U.S. Marshal’s
18   Office to transport Mr. Al-Nouri, Reg. No. 32795-508, to the Sandra Day
19   O’Connor U.S. Courthouse for the Extradition hearing on July 15, 2021 at 10:00
20   a.m. before the Honorable Michael T. Morrissey without requiring that Mr. Al-
21   Nouri be quarantined in advance of transport. As previously discussed, Mr. Al-
22   Nouri is fully vaccinated against COVID-19. He has, as of the date of this filing,
23   had no known direct contacts with any infected individuals within the past 14 days.
24   …
25
     …
26
     …
27
28
 1         Excludable delay is not expected to result from this motion or from an order
 2   based thereon.
 3               Respectfully submitted: June 1, 2021.
 4
                                           JON M. SANDS
 5                                         Federal Public Defender
 6
                                            s/Jami Johnson
 7                                         JAMI JOHNSON
 8                                         DANIEL L. KAPLAN
                                           Asst. Federal Public Defenders
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
